           Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.1 Page 1 of 10
AO 106 (Rev. 04/10) Application for a Search Warrant



                                      UNITED STATES DISTRICT                               Cou T
                                                                     for the                                        SEP 3 0 2019
                                                         Southern District of California                                      cm1C\ couRT
                                                                                                            CLlC::HI< US DL,           or= CALIFORNIA
                                                                                                       sou,Hl::J--ll"-l U\Sl \-l,\CT    .    ~)1::PUTY
              In the Matter of the Search of                            )                              BY           --·-
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No.
Silver MOBO MB-600, Serial No. 123456789ABCDEF,
       Seized as FP&F No. 2019250600120801
                                                                        )
                                                                        )                     19MJ4243
         (further described in Attachment A-2)                          )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A2
located in the ___S_o_u_th_e_r_n_ _ District of _____C_a_li_fo_r_n_ia_ _ _~ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B


          The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more):
                 ~ evidence of a crime;
                 D contraband, fruits of crime, or other items illegally possessed;
                 D property designed for use, intended for use, or used in committing a crime;
                 D a person to be arrested or a person who is unlawfully restrained.
          The search is related to a violation of:
             Code Section                                                        Offense Description
        21 U.S.C. § 952, 960 and 963              Importation of controlled substances and conspiracy

          The application is based on these facts:



           ~ Continued on the attached sheet.
           D Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                  ~          Applicant's signature

                                                                                       HSI Special Agent Jeffrey Rabine


Sworn to before me and signed in my presence.


Date:


City and state: San Diego, CA                                                    Hon. Michael S. Berg,      .S. Magistrate Judge
                                                                                             Printed name and title
  Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.2 Page 2 of 10


                               ATTACHMENT A-2

                          PROPERTY TO BE SEARCHED

The following property is to be searched:

                   Silver MOBO MB-600
                   Serial No. 123456789ABCDEF
                   Seized as FP&F No. 2019250600120801
                   ("Target Device 2")

Target Device 2 is currently in the possession of Homeland Security Investigations,
880 Front Street, Suite 3200, San Diego, CA 92101.
   Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.3 Page 3 of 10


                                   ATTACHMENT B

                                ITEMS TO BE SEIZED

      Authorization to search the Target Device includes the search of disks, memory
cards, deleted data, remnant data, slack space, and temporary or permanent files
contained on or in the cellular telephone for evidence described below. The seizure and
search of the cellular telephone shall follow the search methodology described in the
affidavit submitted in support of the warrant.

      The evidence to be seized from the cellular telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period of August 1, 2019 through September 27, 2019:

       a.    tending to indicate efforts to import fentanyl and/or heroin, or some other
             federally controlled substance, from Mexico into the United States;

       b.    tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation offentanyl and/or heroin, or some other federally
             controlled substance, from Mexico into the United States;

       c.    tending to identify co-conspirators, criminal associates, or others involved
             in importation offentanyl and/or heroin, or some other federally controlled
             substance, from Mexico into the United States;

       d.    tending to identify travel to or presence at locations involved in the
             importation of fentanyl and/or heroin, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

       e.    tending to identify the user of, or persons with control over or access to,
             the Target Device; and/or

       f.    tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence ofviolations ofTitle 21, United States Code, Sections 952,960 and
963.
        Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.4 Page 4 of 10



 1                                         AFFIDAVIT
 2         I, Special Agent Jeffrey Rabine, being duly sworn, hereby state as follows:

 3                                      INTRODUCTION
 4         1.    I submit this affidavit in support of applications for warrants to search the
 5 following electronic devices, as further described in Attachments A-1 and A-2 (collectively
 6 referred to herein as the "Target Devices"):

 7                      Black LG LM-X210CM
 8                      Serial No. 906CY092611

 9                      Seized as FP&F No. 2019250600120801
10                      ("Target Device 1" as further described in Attachment A-1)
11                      Silver MOBO MB-600
12                      Serial No. 123456789ABCDEF
13                      Seized as FP&F No. 2019250600120801
14                      ("Target Device 2" as further described in Attachment A-2)
15 and to seize evidence of crimes, specifically violations of Title 21, United States Code,
16 Section(s) 952, 960 and 963, as further described in Attachment B.

17         2.    The requested warrant relates to the investigation and prosecution of Martin
18 ANSALDO ("ANSALDO") for importing approximately 4.90 kilograms (10.80 pounds)
19   of fentanyl and 2.48 kilograms (5.46 pounds) of heroin from Mexico into the United States.
20 See US. v. Ansaldo Case No. 19-mj-4184 (S.D. Cal.) at ECF No. 1 (Complaint). The
21   Target Devices were seized from ANSALDO at the time of his arrest, have been securely
22 stored since that time, and are currently in the evidence vault located at 880 Front Street,
23   Suite 3200, San Diego, CA 92101.
24         3.    The information contained m this affidavit is based upon my training,
25 experience, investigation, and consultation with other members of law enforcement.
26 Because this affidavit is made for the limited purpose of obtaining search warrants for the
27 Target Devices, it does not contain all the information known by me or other agents
28 regarding this investigation. All dates and times described are approximate.

                                                1
        Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.5 Page 5 of 10



 1                                        BACKGROUND
 2         4.     I have been employed as a Special Agent with Homeland Security
 3 Investigations (HSI) since July 2017. I am currently assigned to the Contraband Smuggling
 4 Group 4 at San Ysidro, California. I am a graduate of the Federal Law Enforcement
 5 Training Center in Glynco, Georgia.
 6         5.     During my tenure with HSI, I have participated in the investigation of various
 7 drug trafficking organizations involved in the importation and distribution of controlled
 8 substances into and through the Southern District of California.
 9         6.     Through my training, experience, and conversations with other members of
10 law enforcement, I have gained a working knowledge of the operational habits of narcotics
11 traffickers, in particular those who attempt to import narcotics into the United States from
12 Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers to
13 work in concert with other individuals and to do so by utilizing cellular telephones. Because
14 they are mobile, the use of cellular telephones permits narcotics traffickers to easily carry
15 out various tasks related to their trafficking activities, including, e.g., remotely monitoring
16 the progress of their contraband while it is in transit, providing instructions to drug couriers,
17 warning accomplices about law enforcement activity, and communicating with co-
18 conspirators who are transporting narcotics and/or proceeds from narcotics sales.
19         7.     Based upon my training, experience. and consultations with law enforcement
20 officers experienced in narcotics trafficking investigations, and all the facts and opinions
21 set forth in this affidavit, I know that cellular telephones (including their Subscriber
22 Identity Module (SIM) card(s)) can and often do contain electronic evidence, including,
23 for example, phone logs and contacts, voice and text communications, and data, such as
24 emails, text messages, chats and chat logs from various third-party applications,
25 photographs, audio files, videos, and location data. In particular, in my experience and
26 consultation with law enforcement officers experienced in narcotics trafficking
27 investigations, I am aware that individuals engaged in drug trafficking commonly store
28 photos and videos on their cell phones that reflect or show co-conspirators and associates

                                                  2
       Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.6 Page 6 of 10



 1 engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
 2 and assets from drug trafficking, and communications to and from recruiters and
 3 organizers.
 4        8.     This information can be stored within disks, memory cards, deleted data,
 5 remnant data, slack space, and temporary or permanent files contained on or in the cellular
 6 telephone. Specifically, searches of cellular telephones may yield evidence:
 7
          a.     tending to indicate efforts to import fentanyl and/or heroin, or some other
 8               federally controlled substance, from Mexico into the United States;
 9
          b.     tending to identify accounts, facilities, storage devices, and/or services-
10               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation offentanyl and/or heroin, or some other federally
11               controlled substance, from Mexico into the United States;
12
          C.     tending to identify co-conspirators, criminal associates, or others involved
13
                 in importation offentanyl and/or heroin, or some other federally controlled
14               substance, from Mexico into the United States;
15
          d.     tending to identify travel to or presence at locations involved in the
16               importation of fentanyl and/or heroin, or some other federally controlled
                 substance, from Mexico into the United States, such as stash houses, load
17
                 houses, or delivery points;
18
          e.     tending to identify the user of, or persons with control over or access to,
19
                 the Target Devices; and/or
20
          f.     tending to place in context, identify the creator or recipient of, or establish
21
                 the time of creation or receipt of communications, records, or data involved
22               in the activities described above.
23                       FACTS SUPPORTING PROBABLE CAUSE
24               On September 26, 2019, at approximately 3 :49 a.m., ANSALDO attempted
          9.
25 to enter the United States at the Otay Mesa, California, Port of Entry. ANSALDO was the
26 driver of a 2003 brown Honda Odyssey bearing California plate 5CDN598. During
27 primary inspection, ANSALDO presented a Nevada drivers license bearing his name and
28 stated he was going to San Diego. A Customs Border Protection Officer (CBPO) received

                                                 3
       Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.7 Page 7 of 10



 1 two negative customs declaration from ANSALDO. While ANSALDO was at the primary
 2 lane, a canine trained in human and narcotics detection alerted to a trained odor emanating
 3 from inside the vehicle. ANSALDO was subsequently arrested and the Target Devices
 4 were seized from ANSALDO's vehicle.
 5        10.    An inspection by a CBPO resulted in the discovery of six (6) packages
 6 concealed within the dashboard of the vehicle. Four (4) packages contained a white
 7 substance. A sample of a random package field tested positive for fentanyl. The total
 8 weight was approximately 4.90 kilograms (10.80 pounds). Two (2) packages contained a
 9 brown substance. A sample of a random package field tested positive for heroin. The total
1O weight was approximately 2.48 kilograms ( 5 .46 pounds.).
11        11.    Later, another HSI agent and I read ANSALDO his Miranda rights, and he
12 agreed to speak to agents without an attorney present. ANSALDO admitted knowledge of
13 the drugs in his vehicle. ANSALDO told agents he was approached this past Monday
14 (which would have been September 23, 2019) by a man named Luis Quintero. At the time,
15 ANSALDO was exiting a small shop by his residence in Colonia El Presidente in Tijuana,
16 MX. Quintero told ANSALDO he had to make one trip with drugs inside his vehicle and
17 that he knew where ANSALDO's girlfriend and family lived. ANSALDO said he saw
18 what he believed was a weapon in Quintero's waistband and felt in fear for his family's
19 lives. Quintero told ANSALDO that he was not going to pay him and that ANSALDO
20 would see how easy it is to smuggle and that ANSALDO would want to do it more to make
21 a lot of money. ANS ALDO said he did not ask Quintero for money. ANS ALDO met with
22 Quintero yesterday (September 25, 2019) outside of his residence and gave Quintero the
23 keys to the Honda Odyssey. Quintero told ANS ALDO to pick up the vehicle this morning
24 at 3:00 am at Quintero's house. At 3:00 am today, the two met. Quintero gave ANSALDO
25 the keys and a cell phon~. ANSALDO was to cross the border and then receive a call (on
26 the cell phone given to him) from Quintero with directions of where to take his vehicle.
27         12.   In light of the above facts, ANSALDO's statements, and my own experience
28 and training, there is probable cause to believe that ANSALDO was using the Target

                                               4
        Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.8 Page 8 of 10



 1 Devices to communicate with others to further the importation of illicit narcotics into the
 2 United States.
 3         13.   In my training and experience, narcotics traffickers may be involved in the
 4 planning and coordination of a drug smuggling event in the days and weeks prior to an
 5 event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
 6 attempt to communicate with a defendant after their arrest to determine the whereabouts of
 7 the narcotics. Based on my training and experience, it is also not unusual for individuals,
 8 such as ANSALDO, to attempt to minimize the amount of time they were involved in their
 9 smuggling activities, and for the individuals to be involved for weeks and months longer
10 than they claim. Accordingly, I request permission to search the Target Devices for data
11 beginning on August 1, 2019 through September 27, 2019, which was the day following
12 Defendant's arrest.
13                                     METHODOLOGY
14         14.   It is not possible to determine, merely by knowing the cellular telephone's
15 make, model and serial number, the nature and types of services to which the device is
16 subscribed and the nature of the data stored on the device. Cellular devices today can be
17 simple cellular telephones and text message devices, can include cameras, can serve as
18 personal digital assistants and have functions such as calendars and full address books and
19 can be mini-computers allowing for electronic mail services. web services and rudimentary
20 word processing. An increasing number of cellular service providers now allow for their
21   subscribers to access their device over the internet and remotely destroy all of the data
22 contained on the device. For that reason, the devices may only be powered in a secure
23 environment or, if possible, started in "flight mode" which disables access to the network.
24 Unlike typical computers, many cellular telephones do not have hard drives or hard drive
25 equivalents and store information in volatile memory within the device or in memory cards
26 inserted into the device. Current technology provides some solutions for acquiring some of
27 the data stored in some cellular telephone models using forensic hardware and software.
28 Even if some of the stored information on the device may be acquired forensically, not all

                                               5
        Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.9 Page 9 of 10



 1 of the data subject to seizure may be so acquired. For devices that are not subject to forensic
 2 data acquisition or that have potentially relevant data stored that is not subject to such
 3 acquisition, the examiner must inspect the device manually and record the process and the
 4 results using digital photography. This process is time and labor intensive and may take
 5 weeks or longer.
 6         15.   Following the issuance of this warrant, I will collect the subject cellular
 7 telephone and subject it to analysis. All forensic analysis of the data contained within the
 8 telephone and its memory cards will employ search protocols directed exclusively to the
 9 identification and extraction of data within the scope of this warrant.
1O         16.   Based on the foregoing, identifying and extracting data subject to seizure
11 pursuant to this warrant may require a range of data analysis techniques, including manual
12 review, and, consequently, may take weeks or months. The personnel conducting the
13 identification and extraction of data will complete the analysis within 90 days, absent
14 further application to this court.
15                      PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
16         17.   Law enforcement has not previously attempted to obtain the evidence sought
17 by this warrant.
18
19                                        CONCLUSION
20         18.   Based on the facts and information set forth above, there is probable cause to
21 believe that a search of the Target Devices will yield evidence of ANSALDO's violations
22 of Title 21, United States Code, Sections 952,960 and 963.
23         19.   Because the Target Devices were seized at the time of ANSALDO's arrest
24 and have been securely stored since that time, there is probable cause to believe that such
25 evidence continues to exist on the Target Devices. As stated above, I believe that the
26 appropriate date range for this search is from August 1, 2019 through September 27, 2019.
27
28

                                                6
      Case 3:19-mj-04243-MSB Document 1 Filed 09/30/19 PageID.10 Page 10 of 10



 1        20.    Accordingly, I request that the Court issue warrants authorizing law
 2 enforcement to search the items described in Attachments A-1 and A-2 and seize the items
 3 listed in Attachment Busing the above-described methodology.
 4
 5 I swear the foregoing is true and correct to the best of my knowledge and belief.
 6
 7
                                           Special (gent Jeffrey Rabine
 8
                                           Homeland Security Investigations
 9                                                          Sdte11teei.-
                                                     day o f ~ 2019.
10                                                                    Jp(l,

11
12
   Hon. Michael S. Berg <- (
13 United States Magistrate Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              7
